Citation Nr: 0630577	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-41 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as noncompensable.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied a claim for 
service connection for bilateral tinnitus and granted service 
connection for bilateral hearing loss, which was rated as 
noncompensable.  The veteran relocated and his claim is now 
being addressed by the RO in Indianapolis, Indiana. 

The veteran also perfected an appeal of a claim for a low 
back injury.  That claim was granted in full by a June 2005 
rating decision.  The veteran has expressed no disagreement 
with the decision, as such no question remains for 
adjudication for the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a causal 
link between the veteran's current bilateral tinnitus and any 
remote incident in service, including acoustic trauma.

2.  The veteran's bilateral hearing loss is manifested by 
hearing loss corresponding to auditory acuity level II in 
each ear.


CONCLUSIONS OF LAW

1.  The veteran's bilateral tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service exposure to excessive noise.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The veteran has submitted numerous private medical records 
documenting his tinnitus complaints from 1989 to the present.  
The veteran's April 2003 and October 2005 VA examinations 
also indicate that the veteran has tinnitus.  The Board is 
satisfied that the veteran's current disability is 
established by the evidence of record.  

The veteran has stated that he was a flight line crew chief 
for the Air Force.  This is confirmed by the veteran's DD 
214.  The veteran also states that, while he was issued and 
used hearing protection during service, he had significant 
noise exposure inservice.  The veteran's October 1962 
induction to and September 1966 separation from service 
physical examination reports do not contain any reference to 
ear trouble or ringing ears.  The veteran also had a March 
1966 inservice hearing examination that reports no ear 
trouble or ringing ears.  There is no indication according to 
the veteran's service medical records that the veteran had 
hearing difficulty of any kind during service.  He claims 
that his duties kept him near the flight line and that he 
would be occasionally exposed to engine noise while without 
his hearing protection.  This is not documented by the 
veteran's service records; however, the Board finds that this 
is consistent with the conditions of the veteran's service.  
Accordingly, the Board will concede that the veteran 
experienced acoustic trauma in the form of engine noise on 
the flight line.  

The remaining question is whether the veteran's current 
tinnitus is related to his inservice exposure to engine 
noise.  To acquire evidence on this point, the veteran was 
sent for two VA audiology examinations, in April 2003 and 
October 2005.  At the April 2003 examination, the examiner 
inquired about the veteran's post service noise exposure.  
The veteran worked for years as a railroad engineer.  He also 
worked in a factory, performed construction work, and drove a 
truck.  The veteran reported his tinnitus as beginning in 
1987.  The examiner opined that the veteran's "complaint of 
constant [bilateral] tinnitus is not related to military 
noise exposure: he ties it definitively, himself, to exposure 
to a very loud locomotive whistle while he was a civilian 
engineer."  At the October 2005 examination, the examiner 
recounted a similar history.  The examiner concurred in the 
prior opinion, stating that "the tinnitus [is] probably 
related to the railroad noise reported by the vet."  

The Board has considered the private medical evidence 
submitted by the veteran.  The evidence establishes that the 
veteran retired from his work as a railroad engineer due to 
tinnitus and that his tinnitus had existed for some years 
prior to his retirement.  The records do not establish that 
the veteran's tinnitus existed prior to 1989 nor that the 
veteran's tinnitus is related to his service.  A February 
2003 audiology report does state that the veteran had noise 
exposure inservice, but no opinion is offered regarding 
whether that exposure was at least as likely as not the cause 
of the veteran's current tinnitus.  The veteran contends that 
his tinnitus is the result of his service; however, the Board 
cannot accept his opinion as competent medical evidence.  See 
Rucker, supra.  The record contains no competent medical 
evidence to the contrary of the VA examiners' opinions 
discussed above.  

The veteran does have tinnitus, and did experience noise 
exposure during service.  However, the Board finds that the 
veteran's current, bilateral tinnitus is not related to his 
inservice noise exposure.  Without such a relationship, the 
claim for service connection must fail.  See Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for bilateral tinnitus.  See Gilbert, 1 
Vet. App. at 53.


Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the veteran is appealing the initial 
assignment of a disability rating.  As such, the severity of 
the disability is considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The Board notes that the veteran also had a private 
audiometric examination performed in February 2003.  This 
examination cannot be used for ratings purposes for three 
reasons.  First, there is no percentage of speech recognition 
result from administration of the Maryland CNC test as 
required by 38 C.F.R. § 4.85(a).  Second, the puretone 
threshold averages were determined using frequencies, 
specifically the 250, 500, 6000 and 8000, that are not used 
in determining averages under 38 C.F.R. § 4.85(d).  Finally, 
the remaining results are in chart form, and the Board is 
precluded from applying these results in order to determine 
the severity of the veteran's current hearing loss 
disability.

On VA audiologic evaluation in April 2003, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
55
LEFT
40
35
20
35
55

Speech audiometry revealed speech recognition ability of 90 
percent in each ear.  The puretone threshold averages were 35 
in the right ear and 36.25 in the left.

On VA audiologic evaluation in October 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
60
LEFT
40
35
20
30
60

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  The puretone threshold averages were 
32.5 in the right ear and 36.25 in the left.

Applying either VA examination does not result in a 
compensable rating.  Using the April 2003 examination, a 
puretone threshold average of 35 in the right and 36.25 in 
the left, and a speech discrimination percentage of 90 
percent results in a Level II hearing loss.  See 38 C.F.R. 
§ 4.85, Table VI and Table VIA.  Using the October 2005 
examination, a puretone threshold of 32.5 in the right and 
36.25 in the left, and a speech discrimination percentage of 
94 in each ear results in a Level I hearing loss.  See 
38 C.F.R. § 4.85, Table VI and Table VIA.  Resolving doubt in 
favor of the veteran, the Board will use the Level II hearing 
loss from the April 2003 evaluation.  Level II hearing loss 
in each ear results in a noncompensable rating under Table 
VII, 38 C.F.R. § 4.85.  

The Board notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 (thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency).

Rating hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies.  Here, such application results in a 
non-compensable rating.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  At no 
time does the evidence show that the veteran was entitled to 
a compensable rating; therefore staged ratings are not 
warranted.  See Fenderson, supra.  Although the Board 
sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  The assigned noncompensable disability rating 
is appropriate based on the audiometric results in this case.


Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in February 2003, March 2005, and January 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The 2003 letter informed the 
veteran what information and evidence was needed to 
substantiate a claim for service connection.  After the 
veteran was awarded service connection for hearing loss and 
disagreed with the initial rating, the 2005 and 2006 letters 
informed him that the information and evidence needed to 
award a higher rating would be evidence showing the condition 
had worsened.  Each of these letters also informed the 
veteran of the respective duties of VA and him in developing 
the claims. The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  The 2005 and 2006 letters told him to provide any 
relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
bilateral tinnitus, any questions as to the appropriate 
disability rating or effective date to be assigned on that 
claim are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Since the RO assigned the noncompensable rating at issue here 
for the veteran's service-connected hearing loss, and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  Id.  

To the extent the initial 2003 letter was deficient in any 
manner, the fact that the 2005 and 2006 letters were not sent 
until after initial adjudication of the veteran's claims, 
this was not prejudicial to him.  He was subsequently 
provided adequate notice, and the claims were readjudicated 
and an additional supplemental statement of the case (SSOC) 
was provided to the veteran in January 2006.   
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The veteran has provided private medical records.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The veteran was afforded medical examination in April 2003 
and October 2005 to obtain an opinion as to whether his 
bilateral tinnitus condition can be directly attributed to 
service.  Further examination or opinion is not needed on the 
tinnitus claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.

The RO provided the veteran an appropriate VA examination for 
his service connected hearing loss in 2003 and 2005.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's hearing loss 
since he was last examined.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 and 2005 VA 
examination reports are thorough.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


